Case 1:15-cv-00662-TSE Document 181-4 Filed 03/08/19 Page 1 of 3




              Wikimedia Foundation v. NSA
              No. 15-cv-0062-TSE (D. Md.)




     Plaintiff’s Exhibit 4
        Case 1:15-cv-00662-TSE Document 181-4 Filed 03/08/19 Page 2 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 WIKIMEDIA FOUNDATION,

         Plaintiff,

         v.                                                   No. 1:15-cv-00662-TSE
 NATIONAL SECURITY AGENCY /
 CENTRAL SECURITY SERVICE, et al.,

         Defendants.



                       SECOND DECLARATION OF TILMAN BAYER

        I, Tilman Bayer, declare:

        1.      I am a resident of San Francisco, California, over the age of eighteen. I have

personal knowledge of the facts stated in this declaration, and, if called to testify, I could and would

testify competently thereto. I am providing this declaration in my capacity as an employee of the

Wikimedia Foundation, Inc. (“Wikimedia”).

        2.      I am a Senior Analyst in Wikimedia’s Product Analytics team, and have been a full-

time employee of the organization since 2012. My responsibilities include the reporting of

pageview statistics and other key web traffic metrics to Wikimedia’s executives and board. I hold

degrees in mathematics from the University of Cambridge (Certificate of Advanced Study in

Mathematics) and the University of Bonn (diploma, equivalent to a Master’s degree in the US).

        3.      As explained in my previous Declaration in support of Wikimedia’s Opposition to

Defendants’ Motion for Summary Judgment, Wikimedia provides technical infrastructure to

twelve free-knowledge “Projects” on the Internet. (Pl.’s Ex. 5 ¶¶ 3-4.) Wikimedia users edit

specific Wikimedia Project pages via “Edit” pages, which contain a text box with editable versions

of the online article. As of March 2018, there have been approximately 3.4 billion edits over the

                                                  1
       Case 1:15-cv-00662-TSE Document 181-4 Filed 03/08/19 Page 3 of 3




lifespan of the Wikimedia Projects.   (Id.~~   12-13.) Edits are transmitted from users to Wikimedia

servers as HTIP and HTTPS communications, part of the previously described Category 1 -

Wikimedia communications with its community members. (Id.         ~   26.)

       4.      When a user edits Wikimedia Project pages, the final changes to the master versions

of Wikimedia's content databases are stored on Wikimedia's servers located in the United States,

not Wikimedia's caching servers located abroad. (See id.          ~   4 (noting country locations of

Wikimedia's servers).) For this reason, all edits to Wikimedia Project pages from users located in

foreign countries are routed to Wikimedia's servers in the United States.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on March 8, 2019 in San Francisco, California.




                                                   2
